Upon the issue of summary judgment we occupy no different position than the trial court. We examine the evidence, construed most favorably to the nonmoving party, and apply the extant law to the facts. The legal analysis takes place in the context of the evolving legal standards in the comparative negligence arena.
This case impels us to sharpen the question of when a hazard is a latent, hidden danger, particularly in the context of the conduct of the person injured. In Parsons, supra, we concluded that a bunch of empty boxes, about four to five inches high, located in front of a cooler to which the injured party was addressing his attention (and admitted that if he had looked he would have seen them) were "neither latent nor hidden from view nor nondiscoverable by ordinary inspection. They were in plain view and discernible." Parsons, supra, 57 Ohio App.3d at 51,566 N.E.2d at 701. In that case the court employed a "reasonably prudent person" test, without so stating. ("The hazard was `so obvious and apparent to such invitee that he may reasonably be expected to discover them and protect himself against them.'"Parsons, supra, at 51-52, 566 N.E.2d at 701.)
In the case relied upon by the majority, this court, again without so stating, incorporated an additional dimension to the "reasonably prudent observation" test of latency/patency.
The focus in Basiletti was upon the conduct of the nonmoving party, plaintiff, and the question was whether her failure to look and see was reasonable. We concluded that such was a question for the jury and extrapolated from that conclusion that, as to that plaintiff, under those circumstances, the hazard was latent, or concealed. BY this standard the legal duty of the premises occupier in slip and fall cases, where the hazard was otherwise open and apparent to the naked eye, becomes: *Page 214 
"The occupier of premises owes to an invitee a duty to warn of a static hazard under any circumstances where it is reasonable that the invitee would not maintain a lookout, such as where the invitee is reasonably distracted by some other attraction."
The majority holding in this case, propelled by the rationale in Basiletti, represents a quantum leap in the legal definition of duty in slip and fall cases. It is no longer a duty to warn of a latent hazard, which a reasonably prudent person would not see.
The box on the floor is in plain view. It is clearly observable to the naked eye by any person who will look, and from any angle. It cannot be said that the box is a latent, hidden defect, unless the activity of the customer in (1) not looking where she is going and (2) carrying packages purchased in the store makes the plain-view box a latent defect as to her. That concept superimposes a new condition upon the issue of the duty of the shop operator to maintain a safe premises for his invitees, and redefines a "latent condition."
Plaintiff-appellant does not claim that the box on the floor is a "nuisance," triggering that principle of law that certain open, apparent premises conditions are a trap for which liability will follow. Compare Rothfuss v. Hamilton Masonic Temple Co. ofHamilton (1973), 34 Ohio St.2d 176, 63 O.O.2d 270,297 N.E.2d 105, where an open, unguarded window well was held to be a nuisance triggering liability to an injured party.
The shopkeeper's negligence duty must now be defined as a duty to warn of a static condition which the shopkeeper knew, or in the exercise of reasonable care should have known existed, would not be seen by a reasonably prudent customer (invitee) who was reasonably inattentive to the circumstances because of conduct consistent with his role as a customer or invitee. In this case, that conduct was carrying the very packages sold to her by the merchant.
This expansion moves closer to being a subjective rather than objective test and creates new business conditions risks upon the merchant. It must anticipate the conduct of customers, which may include not keeping a lookout at all, apropos its duty to warn of the existence of static impediments otherwise clearly visible. It also increases the reality that the shop operator is, indeed, an insurer of the safety of the customer.
I believe that this extension of the law of "duty" inappropriately injects issues of contributory negligence into the equation at a point prior to its proper consideration. Contributory negligence, or the lack thereof, is not an issue unless and until the adverse party is shown to have a duty which has been breached, as a proximate result of which the party suffered injury. *Page 215 
In this case, the trial court never got to the question of contributory negligence, and neither should we. (Thus the second claim of appellant, in her Loc.R. 4[D] statement, that her contributory negligence is a disputed fact question, is premature and irrelevant.)
When a claimant says, "If I had looked I would have seen the hazard," the issue is not whether the hazard is latent or hidden, but whether "under the circumstances in which this plaintiff existed was it reasonable for him/her not to look?" That question is extricably incorporated in considerations, not of whether the hazard is latent or hidden, but, rather, whether the conduct of the claimant was a violation of his duty to use ordinary care in protecting him or herself from injury in the first instance. Appellant argues, however, that an honest claimant will almost always answer that question in the affirmative, because no matter how hidden the defect it can ultimately be seen, or it would not be a hazard in the first place.
This paradox, as demonstrated in the suggestion of Basiletti,
is that virtually every slip and fall case where there is contact with some object is for the jury if the claimant says, "I didn't see it." The issue then becomes contributory or comparative negligence.
It would follow, then, that summary judgment is almost never appropriate in slip and fall cases. I do not find that that is, or should be, the law of Ohio.
As noted, these different tests of "duty" lead to different conclusions. If the occupier of the premises has a duty to warn of any hazard to which an invitee is exposed under circumstances where a reasonably prudent person is involved in reasonably expectable activity (such as carrying a tray of food or a box or looking for an item on a shelf in a store), summary judgment is inappropriate and the issues should be submitted to the fact finder. This definition of duty obliterates the distinction of whether a static condition at the premises is latent, concealed, or patent, clearly visible. If, on the other hand, the duty to warn extends only to static conditions that are concealed, hidden, latent, summary judgment is appropriate.
I believe the test should remain objective, and not subjective.
The subjective test rewards the careless person, and comes close to making the occupier an insurer of the safety of patrons. Such a conclusion should be enacted by the legislature, not the courts.
Upon an independent examination of the undisputed evidence I would conclude, as did the trial court, that the obstruction was not a latent defect and thus the defendant had no duty to warn the customer of its existence. *Page 216